



COURT OF APPEAL FOR ONTARIO

CITATION: Bodkin
    Capital Corporation v. Lixo Investments Limited, 2014 ONCA 537

DATE: 20140708

DOCKET: C57797 and C57796

Laskin, Lauwers and Hourigan JJ.A.

C57797

BETWEEN

Bodkin Capital Corporation

Applicant (Respondent)

and

Lixo Investments Limited

Respondent (Appellant)

C57796

AND BETWEEN

Equirex Leasing Corp.

Applicant (Respondent)

and

Lixo Investments Limited

Respondent (Appellant)

Charles Wagman, for the appellant

Brian Somer and Shahan Khan, for the respondents

Heard: June 27, 2014

On appeal from the order of Justice John C. Murray of the
    Superior Court of Justice, dated September 26, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Given the history of these proceedings and the absence of any merit in
    the appellants claim, Justice Murray did not err in refusing an adjournment. 
    This appeal and the appeal in C57796 are dismissed with costs to each
    respondent of $2370, inclusive of disbursements and applicable taxes.


